Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-14 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or a method of organizing human activity, in terms of performing
a method of tracking user progress in addressing two or more factors […], [in regard to providing] a plurality of bilateral stimulation (BLS) sessions to a user, said method comprising:
for the plurality of BLS sessions:
accepting a user-provided factor associated with the BLS session, where the factor is a problem or a goal, and where at least two BLS sessions of the plurality of BLS sessions have a different factor,
providing the BLS session to the user […] 
accepting a self-evaluation of the user’s state, and
storing the self-evaluation and factor associated with the BLS session […];
accepting a reporting factor from the two or more factors;
determining […] a progress report for the reporting factor from the stored self-evaluations; and
presenting the progress report for the reporting factor […].

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an “electronic device has a display…camera”, a “display”, a “processor”, a “memory”, and/or an “input device”,  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an “electronic device has a display…camera”, a “display”, a “processor”, a “memory”, and/or an “input device”,   these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 2 in Applicant’s specification.
Furthermore, and in the alternative, to the extent that “providing a BLS session” are not be considered as part of the abstract idea but instead as a method of treatment this does not constitute either a practical application and/or significantly more than the abstract idea because Applicant’s claims are not “directed to a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.”  Vanda, slip. op., at page 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20120151319 A1 by Eastman (“Eastman”), in view of PGPUB US 20080038706 A1 by Dameshek (“Dameshek”), further in view of PGPUB US 10943407 B1 by Morgan et al (“Morgan”).
In regard to Claims 1 and 8, Eastman teaches a method of tracking user progress in addressing two or more factors using an electronic device…an input device, a memory, [and] a processor […], where the electronic device provides a plurality of bilateral stimulation (BLS) sessions, said method comprising:
(see, e.g., p23 in regard to “electronic device”);
for the plurality of BLS sessions:

accepting a user-provided factor associated with the BLS session, where the factor is a problem or a goal, and where at least two BLS sessions of the plurality of BLS sessions have a different factor,
(see, e.g., p33 in regard to generating survey form to initially receive “input to determine a user's emotional discomfort prior to and/or after viewing a light sequence presentation”; see, e.g., p38 in regard to the user’s response to the survey form being used to generate the light sequence presentation (“BLS session”); see, e.g., p33 and 50 in regard to additional BLS sessions being modified based on additional feedback received from the user via the survey form indicating his/her emotional distress (“where at least two BLS sessions…have a different factor”); the user’s successive input of his/her level of emotional distress is within the BRI of the claimed “factor” being a “problem or goal”, at a minimum, to the extent that the level of emotional distress is a problem to the user and the goal is the elimination of the emotional distress; furthermore, each BLS session has a “different factor” both to the extent that the user may respond with different levels of emotional distress to each survey form, as well as because the user makes his/her responses to the survey forms at different times; the claimed limitation of “different factor” does not limit in what manner each “factor” must be “different”);

providing the BLS session to the user with the electronic device,
(see, e.g., F3, s310);
		accepting a self-evaluation of the user’s state, and
(see, e.g., F3, s312);
storing the self-evaluation and factor associated with the BLS session;
(see, e.g., F3, s314);
accepting a reporting factor from the two or more factors;
(see, e.g., F3, s320);
[…]

Furthermore, while Eastman teaches storing self-evaluations from each of the BLS sessions (see, e.g., F3, s308 and 314), as well as providing various displays (see, e.g., F3 s320), it may not also teach employing such self-assessments to generate a progress report, however, in an analogous reference Dameshek teaches this feature (see, e.g., p23, 27 and 32);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Dameshek to the method otherwise taught by Eastman, by compiling the data stored self-evaluations to generate a progress report, in order to help the subject ascertain whether or not his/her condition was improving.

Furthermore, while Eastman teaches employing, e.g., specialized goggles as a display device for providing the BLS session (see, e.g., p23) it may not also teach the remaining claimed limitations, however, in an analogous reference concerning BLS, Morgan teaches employing a head-mounted display (an “XR device”) that employs a camera (see, e.g., c2, l5-15), as well as providing BLS/EMDR by employing the XR device (see, e.g., c100-102);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Morgan to the method otherwise taught by Eastman, by employing the XR device and its camera to capture real-time images of what the patient was viewing and use them as a background for the BLS sessions, in order to make the sessions more immersive.
In regard to Claims 2, 4-6, 9, and 11-13, Eastman teaches these limitations.  See, e.g., p33.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman, in view of Dameshek, further in view of Morgan.
In regard to Claims 3 and 10, while Eastman teaches providing a survey that inquires as to the nature of the subject’s discomfort, as well as employing a touch pad for input (see, e.g., p23) it may not also teach the claimed limitations, however, in an analogous reference concerning EMDR, Morgan teaches a patient indicating the location of health-related items on anatomical models (see, e.g., c17, l1-5) as well as teaches employing a touch screen (see, e.g., c4, l20-35);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have combined the teachings of the cited prior art by providing the ability for the subject to indicate the location of physical discomforts by making inputs to an anatomical model of his/her body displayed on a touchscreen of the device, in order to make it easy for the subject to provide information.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman, in view of Dameshek, further in view of Morgan, further in view of admitted prior art.
In regard to Claims 7 and 14, while the cited prior art teaches providing progress reports it may not also specifically teach the remaining claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that sharing a person’s progress towards a goal via social media was old and well-known at the time of Applicant’s invention.  Such functionality allows for the person’s friends to help motivate him/her to improve.  As such it would have been obvious to one of ordinary skill in the art at the time of filing to implement the claimed functionality within the invention of the cited prior art so as to help motivate the subject to improve his/her functioning.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
	Applicant argues on page 8 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    182
    662
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Examples provided by the Office are not precedential legal authority.  And providing visual therapy sessions is an abstract idea not requiring the use of computer and thereby not analogous to the relocation of icons on a GUI (Example 37) nor simulating an analog audio mixer (Example 38), both of which are necessarily computerized inventions.

	Applicant also argues on page 8 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    405
    656
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant’s claimed limitations do not require any specific kind of patient, nor do they require any specific method of treatment at any specific dose, and nor is any specific outcome required by the claims.  Applicant’s further arguments on pages 8-9 that specific treatments and outcomes are allegedly disclosed is not material to this analysis to the extent that none of these features are currently claimed.

	Applicant also argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    368
    681
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive.  It is unclear what limitations Applicant is referring to in its argument here because Applicant fails to specify those limitations.  To the extent that Applicant is referring to the limitations claimed in regard to providing a progress report those limitations are identified as being part of the abstract idea and not an element claimed in addition to that abstract idea and, therefore, no Berkheimer finding need be made in regard to their being generic, well-known, and conventional.

	Applicant also argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    162
    590
    media_image4.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant again fails to identify what legal authority it is specifically relying upon as the basis of it claiming a “practical application”.  “Practical application” is not one of the prongs of the two-part Mayo test and is, instead, a burden placed by the Office on the Examiner and is not, in and of itself, a legal argument but the Office has provided examples under the “practical application” burden of various legal authority where patent eligible subject matter was claimed.  See the MPEP section on “practical application” for examples.

	Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image5.png
    286
    544
    media_image5.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant’s claims are directed to collecting data, analyzing that data, and providing an output based on that analysis, as outlined in the prior Office action.  To the extent that Applicant may have allegedly claimed its abstract idea with specificity that level of specificity is not necessarily germane to whether patent eligible subject matter has been claimed.  See, e.g., the eleven step method claim invalidated by the CAFC in Ultramercial.
	Applicant’s arguments on page 10-11 are not persuasive to the extent that Applicant claims a method of training human subjects which is the same subject matter as that of In re Noble Systems Corporation.  That the subject of the training and the manner in which it is provided may be different is not germane to this analysis.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statement of rejection made supra.	

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715